NO. 07-11-0362-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                 OCTOBER 26, 2011

                         ______________________________


                       JOHNNY ROBINSON, JR., APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

         NO. 2011-431,478; HONORABLE JOHN J. McCLENDON III, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Pursuant to a plea bargain, Appellant, Johnny Robinson, Jr., was convicted of

sexual assault of a child and sentenced to twelve years confinement. The Trial Court's

Certification of Defendant's Right to Appeal indicates that Appellant's case was a plea-
bargain case with no right of appeal and that Appellant waived his right of appeal.

Nevertheless, Appellant filed a pro se "Motion of Appeals" to challenge his conviction.1


       By letter dated September 15, 2011, this Court notified Appellant of the

consequences of the certification and invited him to either file an amended certification

showing a right of appeal or demonstrate other grounds for continuing the appeal on or

before October 17, 2011. Appellant was also notified that failure to do so might result in

dismissal of the appeal pursuant to Rule 25.2 of the Texas Rules of Appellate

Procedure. An amended certification was not filed.


       Because an amended certification reflecting a right of appeal was not filed and

because good cause for continuing the appeal was not provided, this appeal is

dismissed based on the certification signed by the trial court. See Tex. R. App. P.

25.2(d).




                                                         Patrick A. Pirtle
                                                             Justice

Do not publish.




1
This notice of appeal is considered timely filed according to the envelope contained in the clerk's record.

                                                     2